Citation Nr: 0028463	
Decision Date: 10/27/00    Archive Date: 11/01/00	

DOCKET NO.  97-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left second toe, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to May 1971.

This matter arises from various rating decisions rendered 
since March 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) at the Columbia, South Carolina, 
Regional Office (RO).  In the aggregate, these increased the 
disability rating for residuals of a gunshot wound to the 
veteran's left second toe from noncompensable to 20 percent 
disabling.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the appellant requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted by the undersigned on April 23, 1999; 
a transcript of that proceeding is of record.  

In October 1999, the Board remanded the case to the RO for 
additional development and adjudication.  That was 
accomplished to the extent possible, and the case then was 
returned to the Board in September 2000 for further appellate 
consideration.  


FINDING OF FACT

Residuals of a gunshot wound to the veteran's left second toe 
are manifested by complaints of periodic pain and numbness in 
that toe, limitation in the range of motion of the toe, and 
swelling and inflammation, as well as X-ray evidence of 
arthritis involving the second proximal interphalangeal 
joint.  This constitutes no more than moderately severe 
impairment.  


CONCLUSION OF LAW

Residuals of a gunshot wound of the veteran's second left toe 
are not more than 20 percent disabling under applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5283 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran sustained an accidental gunshot wound to his left 
second toe on March 13, 1971, while serving in the Republic 
of Vietnam.  At his personal hearing before the undersigned 
in April 1999, the veteran testified that he then received 
extensive treatment for this injury at various military 
medical facilities prior to his discharge from military 
service.

During VA medical treatment administered in October 1995, the 
veteran complained of pain in his left second toe of four 
months duration.  He indicated that the pain tended to be 
constant and sharp, and usually was localized to that toe.  
He stated that the pain was worse with ambulation, but was 
relieved with rest and elevation of the left lower extremity.  
A VA physician observed that the left second toe was intact 
to sensation, that the proximal joint was tender to 
palpation, but that there was no swelling apparent and no 
gait changes were visible.  Similar findings were recorded 
during VA treatment in May 1996.  However, X-rays taken at 
that time reflected a post-traumatic deformity of the middle 
phalanx of the second digit of the left toe at the proximal 
interphalangeal joint.  Limited range of motion of the left 
second toe accompanied by pain was observed during VA 
podiatric treatment administered in July 1996.  Arthroplasty 
of the left second toe was performed during the following 
month.



Further X-ray studies of the veteran's left foot were 
conducted by VA in January 1997.  These reflected post 
surgical changes involving the second proximal 
interphalangeal joint of the left foot with poor 
visualization of the cortices.  No large soft tissue mass or 
swelling was observed; nor was any periosteal reaction 
visible.  Post surgical osteoarthritis of the second proximal 
interphalangeal joint was diagnosed.  

During the aforementioned personal hearing conducted by the 
undersigned, the veteran testified that he periodically 
experiences pain and numbness in his second left toe.  He 
stated that symptomatology was less prevalent in the 
summertime, but tended to increase during cold and damp 
weather.  He also stated that pain in the left second toe 
intensifies during ambulation.

The veteran underwent a VA physical examination of the left 
second toe in March 2000.  The veteran complained of a 
painful second digit at rest which increased in discomfort 
with ambulation.  The examiner observed that the area of the 
left second toe was swollen and inflamed, and that range of 
motion of that digit was limited and guarded.  The examiner 
indicated that the veteran was unable to undertake normal 
weight-bearing activity.  The veteran's left second digit was 
observed to be rigid along with a mild hallux valgus and 
contraction at the proximal and middle interphalangeal 
joints.  Any passive or active motion of the left second toe 
elicited a painful response.  It was reported that the pain 
restricted his normal activity.  However, no calluses or 
unusual shoe wear as a result of abnormal weight bearing was 
apparent.  The veteran's posture on standing and squatting 
was within normal limits.  So, too was the appearance of the 
skin of the left second toe; no vascular changes were 
apparent.  The foot otherwise was within normal limits.  The 
diagnosis was painful second digit secondary to GSW with 
compensable malalignment of the foot and inability to 
ambulate without great discomfort.



Analysis

As a preliminary matter, the Board finds that VA has 
conducted all development necessary in this case to comport 
with the requirements of 38 U.S.C.A. § 5107(a).  The Board's 
October 1999 remand required that the RO obtain all recent VA 
and private medical treatment records for the disability at 
issue.  The RO was also 
instructed to provide the veteran with a comprehensive VA 
physical examination of the left foot.  The latter was 
conducted in March 2000, and an attempt was made to obtain 
the former through contact with the veteran.  The veteran, 
however, did not respond to the RO's request.  Finally, the 
RO's adjudication of this claim was in substantial compliance 
with the Board's instructions to do so.  Therefore, further 
referral of this issue to the RO is not required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, VA must 
consider the entire history of the disability at issue when 
an increased disability evaluation is claimed.  Id. at 592.  
However, although the history of the disability is an 
important consideration in accurately evaluating its 
severity, of paramount importance are current clinical 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  A compromise of any of these factors constitutes 
functional loss.  Pain, supported by adequate pathology, or 
weakness is as important as limitation of motion, and a part 
of the musculoskeletal system which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§ 4.40.  As regards to joints, the factors of disability 
reside in reductions of their normal excursion of movements.  
See 38 C.F.R. § 4.45 (1999).  The residuals of a gunshot 
wound to the veteran's left second toe are most analogous to 
the provisions of 38 C.F.R. § 4.71a, DC 5283, wherein 
malunion or nonunion of the tarsal or metatarsal bones shall 
be evaluated as 20 percent disabling if found to be 
moderately severe in nature.  A 30 percent disability 
evaluation is for assignment when the disability picture is 
severe in nature.  It is within the foregoing context that 
the disability at issue must be evaluated.  

The veteran's primary complaints of recent years associated 
with his left second toe has been that of chronic but 
intermittent pain.  This has been accompanied by limitation 
of motion of the left second toe with swelling and 
inflammation sometimes apparent.  However, although a VA 
examiner recently observed that the veteran has a limited, 
compensatory-type gait and ambulated with discomfort, his 
posture on standing and his ability to squat is within normal 
limits.  In reporting weight bearing his foot was described 
as within normal limits.  Moreover, this disability has not 
resulted in more than mild hallux valgus at the proximal and 
middle interphalangeal joints; nor has it resulted in 
callosity or unusual shoe wear that otherwise would indicate 
abnormal weight bearing.  Moreover, although X-rays have 
indicated post surgical changes involving the second proximal 
interphalangeal joint, no evidence of actual malunion or 
nonunion of the tarsal or metatarsal bones of the left second 
toe has been found.

In view of the foregoing, the veteran's service-connected 
residuals of a gunshot wound to the left toe are no more than 
20 percent disabling.  Symptomatology simply has not so 
adversely affected the normal working movements of the 
veteran's left foot with regard to excursion, strength, 
speed, coordination or endurance so as to be evaluated as 
"severe" in nature.  It should be noted that the 20 percent 
disability evaluation currently assigned is consistent with 
the evaluation assigned to amputation of one toe as specified 
in 38 C.F.R. § 4.71a, DC 5172 (1999).  In addition, it should 
be noted that the rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The percentage ratings 


represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 


Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned may be granted when it is demonstrated 
that a particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).  The disability at issue has not 
required frequent hospitalization or frequent outpatient 
treatment during recent years.  Furthermore, at his personal 
hearing held before the undersigned, the veteran testified 
that this disability has not hindered his ability to work.  
The veteran indicated that although he was not working, his 
lack of employment was the result of "something else."  
Absent evidence of either frequent medical treatment or 
frequent periods of hospitalization that interfere with the 
veteran's employment, there is no basis to conclude that the 
disability at issue is more serious than that contemplated by 
the aforementioned schedular provisions.  Thus, the RO's 
failure to consider the applicability of 38 C.F.R. 
§ 3.321(b)(1) was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Based upon the foregoing, the preponderance of the evidence 
is against an increased rating for the veteran's residuals of 
a gunshot wound to the left second toe.  See 38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased rating for the veteran's service-connected 
residuals of a gunshot wound to the left second toe is 
denied.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

